DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the following new limitations: the isolation sleeve (7) is provided with a pump shaft position-limiting portion (72, best depicted in Figures 1 and 13) which protrudes from the bottom portion of the isolation sleeve toward the second chamber (40) and penetrates through the heat dissipation plate (8), the heat dissipation plate is provided with a through hole (81, see Figure 3) corresponding to the pump shaft position-limiting portion, and the pump shaft position-limiting portion is configured to pass through the through hole and be positioned to the heat dissipation plate (as depicted in Figure 1).
The examiner partially agrees with the applicants’ remarks filed on 11/30/2021, wherein it is stated that Tanaka (JP 2006-257912) fails to disclose a pump shaft position-limiting portion that penetrates (emphasis added) through the heat dissipation plate. In contrast, Tanaka’s pump shaft position-limiting portion (20b, see Figure 3) only partially enters the heat dissipation plate (70, as explained in the rejection of claim 13 in the previous office action dated 09/01/2021, 20b partially enters the through hole formed in the heat dissipation plate as shown in Figure 3) and therefore does not penetrate through the heat dissipation plate as now claimed. Furthermore, Tanaka discloses that this shaft position-limiting portion (20b) is in direct contact with a power 
The applicants have also rightly argued that Zhang (US 2016/0281718) does not have a shaft position-limiting portion that protrudes from a bottom portion of the isolation sleeve and penetrates through the heat dissipation plate. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746